Citation Nr: 0727017	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for depression secondary to 
service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1983 to 
December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The veteran testified at a Board hearing in June 2007.  At 
that time, he raised the issue of entitlement to an increased 
rating for his lumbosacral strain, to include special 
compensation for erectile dysfunction.  This issue is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran is currently diagnosed as having depression, 
secondary to his service-connected lumbosacral strain.


CONCLUSION OF LAW

The criteria for service connection for depression, secondary 
to a service-connected lumbosacral strain, have been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006). 









REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
depression, which represents a complete grant of the benefit 
sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, no discussion of VA's duties to notify and 
assist is required.

Service connection may be granted for disability proximately 
due to, or the result of, a service-connected disability, and 
where aggravation of a nonservice-connected disorder is 
proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Secondary service connection may be 
granted for a disability which if proximately due to, or the 
result of, a service-connected disorder.  38 C.F.R. § 3.310.  
Furthermore, effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to codify the Court's holding in Allen, which 
relates to secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.

In the present case, service connection is in effect for a 
lumbosacral strain.  The veteran asserts that his depression 
is caused by this service-connected disability.  The veteran 
has been treated for depression at the VA Medical Center in 
Little Rock, Arkansas. In April 2005, he initiated a claim 
for secondary service connection for his depression.

The veteran was afforded a VA examination in February 2006.  
At that time, he reported that he was depressed because of 
his back condition.  The examiner diagnosed him as having 
adjustment disorder with depressed mood.  He opined that the 
veteran's depression, while related to several different 
factors, was secondary to his back condition.  

VA medical records, dated in July 2006, show that the veteran 
reported decreased interests due to his back disability, and 
that he "felt chronically depressed due to his physical 
limitation because of his back pain."  In August 2006, his 
affect was noted as "frustrated with pain."  On both 
occasions, the veteran was diagnosed with depression, and his 
chronic low back pain was noted.  

Generally speaking, in decisions on claims for veterans' 
benefits, a veteran is entitled to the "benefit of the doubt" 
when there is an approximate balance of positive and negative 
evidence (i.e. where the evidence supports the claim or is in 
relative equipoise, the appellant prevails).  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56.  Only 
where the "fair preponderance of the evidence" is against the 
claim will the veteran lose.  Id.

In this case, the veteran complained several times about his 
back pain causing chronic depression, he sought treatment for 
depression, the medical evidence supports the veteran's 
testimony that his depression is related to his lumbosacral 
strain, and there is nothing in the veteran's claims file 
which calls into question the veracity of his testimony.  As 
such, resolving reasonable doubt in the veteran's favor, the 
evidence shows that the veteran's depression is caused by a 
service-connected disability.  The criteria for secondary 
service connection have therefore been met, and the veteran's 
claim is granted.


ORDER

Service connection for depression, secondary to service-
connected lumbosacral strain, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


